Botein, J.
(dissenting). In Matter of Farrell v. Watson (279 App. Div. 376, affd. 304 N. Y. 630) the question was posed squarely as to whether the petitioning veterans in that proceeding should have been treated as though they were on the original eligible list with a retroactive veterans’ preference, and therefore entitled to certification and appointment ahead of nonveterans who enjoyed higher ratings on said original list. This question was answered in the affirmative. Justice Yah Yoorhis, in his dissenting opinion in this court, argued that it was the legislative intent that a veteran ‘1 be placed in as good a situation as though he had not entered the military service, but not in a better situation ” (p. 383) (emphasis supplied). The Court of Appeals, in affirming the majority holding of this court, must be presumed to have rejected this argument. It perforce held that the constitutional and statutory provisions for preference to veterans comprehend something more than a mere preservation of their civil service status while away in service. If we apply the ruling enunciated in the Farrell case, petitioners in the instant case would be ‘ ‘ deemed to have been appointed ” (Military Law, § 246, subd. 7, now § 243, subd. 7) as correction officers in 1944 (while they were in military service), and would therefore have had the requisite service and *170experience to take the promotion examination in 1947. It would appear that seniority credit for promotion purposes was to be retroactive for any person who had been in military service when appointments were made from an original eligible list of nonveterans higher on the list in order of rating on the basis of examination. I accordingly vote to affirm on the authority of Matter of Farrell v. Watson (supra).
Dore, J. P., and Bergan, J., concur with Callahan, J.; Botein, J., dissents and votes to affirm in opinion, in which Bastow, J., concurs.
Order reversed, with costs to the appellants. Settle order on notice.